FILED
                            NOT FOR PUBLICATION                               JAN 20 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10015

              Plaintiff - Appellee,               D.C. No. 4:08-cr-00923-CKJ-1

  v.
                                                  MEMORANDUM *
JUVENILE MALE,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                       Argued and Submitted January 10, 2011
                             San Francisco, California

Before: HUG, SCHROEDER, and RAWLINSON, Circuit Judges.

       Appellant L.F. challenges the district court’s disposition for L.F.’s violation

of his probation. L.F. contends that the district court abused its discretion in

ordering L.F. to continue his probation for a period of twelve to eighteen months at

a Montana treatment center located 1,200 miles from his home and family.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court did not abuse its discretion, as it properly weighed the

requisite factors in deciding that L.F.’s rehabilitative needs could not be served by

placement in local treatment programs. The district court extensively considered

L.F.’s separation from his family and the psychological evaluation in the record.

In sum, the district court “provide[d] a reasoned basis for why it . . . rejected less

restrictive interventions.” United States v. Juvenile Male, 347 F.3d 778, 788 (9th

Cir. 2003) (citations omitted).1

      The district court’s continuation of L.F.’s probation for sixty months

comported with the Federal Juvenile Delinquency Act’s requirements. See id. at

784. L.F. was not entitled to any credit for his pretrial detention relative to his

probation, as he was not sentenced to imprisonment. See United States v. Sullivan,

504 F.3d 969, 971 (9th Cir. 2007) (observing that “detention at a community

treatment center, where the defendant is not subject to the control of the Bureau of

Prisons, is not imprisonment”) (citation and internal quotation marks omitted).




      1
         We deny Appellee’s January 6, 2011, Emergency Motion Under Ninth
Circuit Rule 27-3: To Vacate Oral Argument Scheduled For January 10, 2011,
Because Case Has Become Moot. Because L.F.’s probation was continued for
sixty months and the district court has not determined that L.F. has completed the
treatment program, this appeal is not moot as we can “grant . . . effectual relief . . .
in favor of the appellant.” Mujahid v. Daniels, 413 F.3d 991, 994 (9th Cir. 2005)
(citation omitted).

                                            2
      Because the district court retained ultimate authority over L.F.’s sentence

and the monitoring of L.F.’s rehabilitative progress, the district court did not

impermissibly delegate authority to the probation officer and the treatment center’s

staff in determining L.F’s compliance with the probation conditions. See United

States v. Stephens, 424 F.3d 876, 882 (9th Cir. 2005); see also United States v.

Rearden, 349 F.3d 608, 619 (9th Cir. 2003).

      AFFIRMED.




                                           3